UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 12-6754


UNITED STATES OF AMERICA

                       Plaintiff - Appellee

v.

ANGELA MUSE

                       Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Susan K. Gauvey, Magistrate Judge.
(1:03-cr-00554-JFM-1)


Submitted:    August 16, 2012                 Decided:   August 21, 2012


Before KING and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Angela Muse, Appellant Pro Se. Joseph Ronald Baldwin, OFFICE OF
THE UNITED STATES ATTORNEY, Bonnie S. Greenberg, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Angela   Muse   appeals       the   magistrate      judge’s    order

denying her motion to dismiss the writ of continuing garnishment

entered   against      her.    The    Government    has    filed   a     motion    to

dismiss the appeal for lack of subject matter jurisdiction.                       We

grant the motion.         We dispense with oral argument because the

facts   and    legal   contentions     are    adequately    presented       in    the

materials     before    the   court    and   argument     would    not    aid     the

decisional process.



                                                                         DISMISSED




                                        2